Citation Nr: 1755814	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent for other specified trauma and stressor related disorder (claimed as post-traumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1969 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2017, the Veteran appeared at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that the symptomatology for the left and right ear hearing loss are the same.  As such, the Board has re-characterized the two issues into one, as reflected on the title page.  


FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether or not the Veteran's bilateral hearing loss is related to his active service.  

2.  The Veteran's tinnitus is etiologically related to his active service.

3.  The Veteran's other specified trauma and stressor related disorder was manifested by occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for an initial disability rating of 50 percent for other specified trauma and stressor related disorder have been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in June 2012 and May 2014 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each claim, the examiner considered the Veteran's symptoms and history, applied accepted medical standards and principles in rendering an opinion, and, where applicable, performed appropriate testing and addressed all relevant rating criteria.
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of noise exposure in service.  Having reviewed the record, the Board determines that the issue is at least in equipoise.  

The record reflects that the Veteran has a diagnosis of bilateral hearing loss.  The June 2012 VA examination report and September 2014 private report from Colorado Hearing & Balance Clinic indicate a diagnosis for bilateral hearing loss.  Additionally, the audiometric findings from the June 2012 VA examination establish bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, at issue is an in-service incurrence, particularly noise exposure, and a nexus.  

As to an in-service incurrence, the Board acknowledges that the June 2012 VA examiner provided a negative nexus opinion and partially reasoned that none of the Veteran's military occupation specialties (MOS) have a high probability of noise exposure.  The Board does not agree.  Two of the Veteran's MOSs were air transportation supervisor and foreman, cargo agent.  At his January 2017 hearing, the Veteran testified that he worked on the flight line the majority of the time in service without ear protection.  He indicated there were numerous rocket attacks and that a plane was always coming or going.  As the duties described by the Veteran are consistent with the nature of his MOSs, the Board finds his reports probative.  Given the nature of the Veteran's MOSs, the Board finds there is a high probability of noise exposure and therefore concedes in-service incurrence of noise trauma.  

As to a nexus, the Board acknowledges, as mentioned, the negative opinion provided by the June 2012 VA examiner.  The VA examiner reasoned that the Veteran's hearing acuity at his separation examination was within normal limits.    However, as the Board finds that the Veteran was exposed to noise trauma in service and had an acuity shift between entering and leaving service, the Board finds that the positive and negative evidence regarding a link between the Veteran's hearing loss and his service is evenly balanced.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hearing loss is warranted.  38 U.S.C. §5107(b).  

Tinnitus

The Veteran also contends that his tinnitus is related to his noise-exposure in service.  

The record reflects a diagnosis for tinnitus.  Both the June 2012 VA examination and Colorado Hearing & Balance Clinic treatment reports acknowledge the Veteran's subjective diagnosis of tinnitus.  The Board notes that tinnitus is self-diagnosable as it is observable through the five senses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board concedes a current diagnosis.  As mentioned, the Board concedes in-service noise exposure.  At issue is a nexus.

Regarding a nexus, at the January 2017 hearing, the Veteran indicated that the ringing in his ears started during service.  The June 2012 VA examiner acknowledged the Veteran's reports that his tinnitus began in service and opined that the Veteran's tinnitus is at least as likely as not related to his current bilateral hearing loss.  However, the June 2012 VA examiner provided a negative nexus opinion as to the Veteran's tinnitus and his service reasoning that the Veteran's exit examination showed normal hearing.  

While there is no positive medical opinion regarding a nexus between the Veteran's tinnitus and service, the Board finds the Veteran's indication that he experienced ringing in his ears in service sufficient to indicate a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Having experienced ringing in the ears following noise exposure and thereby linking the ringing in the ears to noise exposure does not require medical knowledge or training.  Furthermore, as the Board has determined that service connection is warranted for the Veteran's bilateral hearing loss and the record supports that the Veteran's tinnitus is related to his hearing loss, the Board finds that the Veteran's tinnitus is therefore also related to service.  

Accordingly, service connection for tinnitus is granted.  

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's other specified trauma and stressor related disorder (claimed as post-traumatic stress disorder (PTSD) has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The General Rating Formula for Mental Disorders provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) is rated 30 percent disabling.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Facts

The Veteran contends that his service-connected psychiatric disorder is more disabling than the 30 percent rating initially assigned.

The medical evidence of record includes a May 2014 VA mental health examination.  The VA examiner indicated diagnoses for "other specified trauma and stressor-related disorder" and "major depressive disorder."  The VA examiner indicated that it is possible to differentiate what symptom(s) is/are attributable to each diagnosis.  The VA examiner specified that the Veteran's other specified trauma and stressor-related disorder diagnosis accounts for his mild symptoms of hyperarousal, hypervigilance, panic symptoms, distressing memories, and sleep problems.  The VA examiner indicated that the Veteran's major depressive disorder diagnosis accounts for his symptoms of low mood, low motivation, and low energy. The VA examiner also indicated that this condition does not appear to be related to military service and that there is no overlap of symptoms.

The VA examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner indicated that approximately 50 percent of the Veteran's impairment relates to his other specified trauma and stressor-related disorder, with the remaining 50 percent relating to his major depressive disorder.

As to history, the examination report reflects the Veteran's reports that he spends a typical day doing occasional housework and playing games on the computer.   He indicated that he spends most evenings at home.  He indicated that he is in a relationship and has two children.  He reported having several friends whom he considers supportive.  He indicated that he sometimes feels down and isolates himself. 

As to his work since service, the Veteran indicated that he had been a draftsman and a project engineer, had worked in water treatment and at a hardware store, and had done home maintenance.  He indicated that he had an associate's degree in electronics.  He did not report any work problems and reported having a good work history and that he performed well in his work tasks.  The VA examiner noted that in July 2013, the Veteran reported depression and low motivation.  The VA examiner also noted that in August 2013, the Veteran underwent a behavioral health initial medication assessment.  The VA examiner also noted that the Veteran reported depression symptoms for the past six months.  The VA examiner specified that the Veteran reported that his depressive symptoms started in response to the death of his 20 year girlfriend and several friends.  The VA examiner also indicted there were no suicide attempts. 

As to current symptoms, the VA examiner indicated that the Veteran reported difficulty falling asleep as well as frequent awakening, averaging six or less hours of sleep per night.  He endorsed occasional nightmares and indicated that the onset of his sleep problems was at least 20 years ago.  The VA examiner indicated that the Veteran did not report significant concerns about his cognitive functioning and denied concerns about general anxiety and worry.  The VA examiner indicated that the Veteran reported mild but significant intrusion symptoms and arousal/reactivity symptoms.  The VA examiner indicated that the Veteran's reports did not indicate clinically significant avoidance symptoms or negative alterations in cognition or mood related to traumatic events.  The VA examiner indicated that the Veteran reported feeling anxious when he feels threatened or when reminded of past traumas.  The Veteran reported having occasional mild physiological reactivity symptoms, including shortness of breath, racing heart, shakiness, and significant muscle tension, which had been occurring 1-2 times per month.  The VA examiner indicated that the onset of these trauma/stressor related symptoms was after the Veteran's Vietnam deployment. 

The VA examiner indicated that the Veteran reported anhedonia, low energy, depressed mood, crying spells, loss of appetite, and lack of motivation.  He denied suicidal ideation.  The VA examiner indicated that the Veteran is independent with his activities of daily living from a mental health standpoint.  The Veteran denied symptoms of mania and hypomania and denied psychotic symptoms.  There was no evidence of delusion, hallucinations, or other psychotic symptoms.  There was no substance abuse history.  The VA examiner indicated that the Veteran's symptoms were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He was indicated to be cooperative, have appropriate grooming and hygiene, normal speech and motor activity, linear thought process, and he denied suicidal or homicidal ideation, intent or plan.  His mood was indicated to be "so-so," and his affect was appropriate.  He was indicated to be fully oriented with appropriate thought process with insight and judgment and intact memory.

As to lay statements, in his April 2015 notice of disagreement, the Veteran indicated that he was seeking a 50 percent rating for his psychiatric disorder.  He indicated that he meets the requirements for a higher rating due to occupational impairment, inability to complete tasks, poor concentration, disturbances of motivation and mood, and memory loss.  He indicated that in addition, his sleep pattern has worsened and he gets 2-3 hours per night because of nightmares.

At his January 2017 hearing, the Veteran testified that he has issues with thinking, disturbances in motivation and mood, and difficulty in maintaining effective work and social relationships.  He indicated that he is estranged from his son and does not get along with his wife's son because he tries to overrule her son although he knows that he should not.  He stated that he can no longer follow through with things and finish them.  He stated that he is easily irritated and sometimes finds himself being violent as described by his wife.  He also stated that he isolates himself in his home and plays computer games.  He stated that he limits his time to his wife.

The Veteran's wife stated that the Veteran pretty much avoids other people.  She stated that he does not like to have things changed and if you do change them, he will change them back.  She also indicated that on one occasion, he started choking her for no reason and that when she asked him why he choked her, he responded that he did not know.  She indicated that when he gets stressed, he starts screaming, throwing things, and threatening to kill himself.  

Merits

Having reviewed the record, medical and lay, the Board finds that the Veteran's service-connected psychiatric disorder more nearly approximates a 50 percent rating.

The Veteran has reported ongoing symptoms of anger, irritability, sleep impairment, isolation, and some difficulty in maintaining relationships.  The Board notes that the May 2014 VA examiner opined that the Veteran's condition was relatively mild.  However, the use of terminology such as "mild" or "moderate," although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  Additionally, the medical assessment of the Veteran's level of disability at the moment of examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.  

Here, the evidence, including the credible statements of the Veteran and his wife, establishes that the Veteran experienced some impairment in family relations and disturbances in mood, such as anger and isolation.  The Veteran also experienced sleep issues and some unexplained periods of violence.  The Board determines that these symptoms more nearly approximate a 50 percent rating.   However, a higher rating is not warranted.  

The evidence does not establish that the Veteran's social and occupational impairment during this period were commensurate with a 70 percent rating.  There is no indication of deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptoms such as suicidal ideations, impaired impulse control, or near-continuous panic or depression.  

While there was some impairment in the Veteran's family relationships, the evidence does not reflect an inability to establish and maintain any effective relationships.  During the appeal, the Veteran was married and prior to that had a girlfriend for 20 years.  He also reports a good relationship with his daughter as well as several close friends.  The Veteran also reports a good work history and no work conflicts.  

The Veteran's symptoms also do not indicate deficiencies in judgment or thinking during the appeal period.  The Board acknowledges that the Veteran indicated that he can no longer finish things that he starts, and the Board notes that a lack of concentration is commensurate with a 50 percent rating.  Additionally, while the Veteran had some mood disturbances, these symptoms are also compensated by the 50 percent rating.

The Board acknowledges the Veteran's wife's reports that he likes things a certain way and does not like change.  However, there is no indication of ritualistic obsessions.  The evidence also does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation, or his own name during this period.  Moreover, neither the medical evidence nor the statements of record reflect that the Veteran experienced problems adapting to stressful circumstances.

Additionally, there were no suicidal ideations during this period.  The Board acknowledges the Veteran's wife's reports that the Veteran screams that he is going to kill himself.  While the Board finds these reports credible, the record does not reflect that the Veteran is suicidal.  The Veteran has denied suicide attempts or plans; nor does the record suggest that he has acted on such outbursts.  The Board acknowledges the Veteran's outbursts of violence as well, which are suggestive of a lack of impulse control.  However, the Veteran's overall symptoms do not indicate consistent deficiencies.  

Overall, during this period, the Veteran did not demonstrate symptoms consistent with the general level of impairment that would warrant a 70 percent rating or akin to the symptoms listed in the rating criteria.  The overall record does not reflect that the Veteran's symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  To the contrary, the VA examiner opined that the Veteran can function independently.  He also presented with appropriate grooming and normal speech.  The evidence also fails to show that his symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki, 713 F.3d at 115 (2013).  As noted, while the Veteran had some deficiencies in family relations and mood as well as occasional outbursts of violence, he also had some effective family relationships and friendships, maintained a good work history, and the record does not reflect continuous indications of violence.  In the other areas, his symptoms did not indicate consistent deficiencies either. 

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than assigned.  Fenderson v. West, 12 Vet. App. at 119.  The Veteran's symptoms were consistently anger, depression, and sleep disturbances.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In consideration of all the evidence of record, the Board finds that the preponderance of the evidence supports an initial disability rating of 50 percent, but no higher.  











ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial disability rating of 50 percent for service-connected other specified trauma and stressor related disorder is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


